Citation Nr: 0311235	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-13 960	)	DATE
	)
	)
THE ISSUE

Eligibility for payment of supplemental attorney fees based 
on Decision Review Officer decisions dated in October 2001 
and February 2002, which granted entitlement to service 
connection for anxiety as secondary to service-connected 
residuals of a right brachial plexus injury and entitlement 
to a TDIU.   

(The issues of whether clear and unmistakable error exists in 
a prior RO decision denying entitlement to service connection 
for a right brachial plexus injury; entitlement to service 
connection for traumatic arthritis of the right shoulder; 
entitlement to service connection for a gastrointestinal 
disorder; entitlement to an effective date prior to July 11, 
2000, for the grant of service connection for tinnitus; 
entitlement to an effective date prior to July 11, 2000, for 
the grant of service connection for ptosis; entitlement to a 
compensable rating for ptosis; entitlement to an effective 
date prior to July 11, 2000, for the award of service 
connection for an anxiety disorder; and entitlement to an 
evaluation in excess of 30 percent for an anxiety disorder 
are the subjects of a separate Board decision).


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 7, 1973, to 
April 25, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Detroit, Michigan, which denied entitlement to supplemental 
attorney fees based on Decision Review Officer (DRO) 
decisions dated in October 2001 and February 2002, which 
granted entitlement to service connection for anxiety as 
secondary to service-connected residuals of a right brachial 
plexus injury and entitlement to a total disability rating 
based on individual unemployability (TDIU), respectively.


FINDING OF FACT

The Board did not enter a decision concerning the issues of 
entitlement to service connection for an anxiety disorder 
secondary to service-connected residuals of a right brachial 
plexus injury or entitlement to a TDIU, and such claims were 
not issues underlying another issue successfully appealed to 
a higher court.


CONCLUSION OF LAW

The requirements for payment of attorney fees by VA from 
past-due benefits for the grants of service connection for an 
anxiety disorder secondary to service-connected residuals of 
a right brachial plexus injury and entitlement to a TDIU have 
not been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 
20.609 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A determination of basic eligibility for attorney fees paid 
by the VA for past-due benefits requires:  (1)  A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  38 
U.S.C.A. § 5904(c).

The implementing regulation is 38 C.F.R. § 20.609.  Paragraph 
(c) sets out the circumstances under which fees may be 
charged, specifically noting that except for Chapter 37 loan 
cases as noted in 38 C.F.R. § 20.609(d), attorneys-at-law and 
agents may charge claimants or appellants for their services 
only if all of the following conditions have been met:

(1)  A final decision has been promulgated by the Board 
with respect to the issue or issues involved;

(2)  The notice of disagreement which preceded the 
Board's decision with respect to the issue, or issues, 
involved was received by the agency of original 
jurisdiction on or after November 18, 1988; and

(3)  The attorney-at-law or agent was retained not later 
than one year following the date that the decision by 
the Board with respect to the issue, or issues, involved 
was promulgated. 

38 C.F.R. § 20.609(h)(1) provides for the payment of fees by 
VA directly to an attorney-at-law from past-due benefits, 
subject to the requirements of the other paragraphs of this 
section, including paragraph (c), and only if the following 
conditions are met:

(i)  The total fee payable (excluding expenses) does not 
exceed 20 percent of the total amount of the past-due 
benefits awarded,

(ii)  The amount of the fee is contingent on whether or 
not the claim is resolved in a manner favorable to the 
claimant or appellant, and	

(iii)  The award of past-due benefits results in a cash 
payment to a claimant or an appellant from which the fee 
may be deducted.  

For purposes of the above, 38 C.F.R. § 20.609(h)(2) provides 
that a claim will be considered to have been resolved in a 
manner favorable to the claimant or appellant if all or any 
part of the relief sought is granted.  38 C.F.R. 
§ 20.609(h)(3) provides that "past-due benefits" means a 
nonrecurring payment resulting from a benefit, or benefits, 
granted on appeal or awarded on the basis of a claim reopened 
after a denial by the Board or the lump sum payment which 
represents the total amount of recurring cash payments which 
accrued between the effective date of the award, as 
determined by applicable laws and regulations, and the date 
of the grant of the benefit by the agency of original 
jurisdiction, the Board, or an appellate court.

38 C.F.R. § 20.609(h)(3)(i) provides that when the benefit 
granted on appeal, or as the result of the reopened claim, is 
service connection for a disability, the "past-due 
benefits" will be based on the initial disability rating 
assigned by the agency of original jurisdiction following the 
award of service connection.  The sum will equal the payments 
accruing from the effective date of the award to the date of 
the initial disability rating decision.  If an increased 
evaluation is subsequently granted as the result of an appeal 
of the disability evaluation initially assigned by the agency 
of original jurisdiction, and if the attorney-at-law 
represents the claimant or appellant in that phase of the 
claim, the attorney-at-law will be paid a supplemental 
payment based upon the increase granted on appeal, to the 
extent that the increased amount of disability is found to 
have existed between the initial effective date of the award 
following the grant of service connection and the date of the 
rating action implementing the appellate decision granting 
the increase.

38 C.F.R. § 20.609(h)(3)(iii) provides that if an award is 
made as the result of favorable action with respect to 
several issues, the past-due benefits will be calculated only 
on the basis of that portion of the award which results from 
action taken on issues concerning which the criteria in 
paragraph (c) of this section have been met.

Factual Background

The veteran first filed a claim of entitlement to service 
connection for a right brachial plexus injury in January 
1984.  The RO denied that claim in multiple decisions during 
the 1980s.  

In February 1991, the veteran sought to reopen his claim of 
entitlement to service connection for a right brachial plexus 
injury.  

In a decision dated in September 1996, the Board denied 
entitlement to service connection for a right shoulder 
disability (residuals of injury to the right brachial 
plexus).  A review of the claims file reflects that the 
veteran's statements made in support of his claim, as well as 
the medical evidence and hearing testimony considered in such 
claim, related to the circumstances surrounding incurrence of 
a right brachial plexus injury during service and the right 
upper extremity symptomatology resulting therefrom.  The 
veteran did not raise the matters of entitlement to service 
connection for anxiety or entitlement to a TDIU, did not 
identify the existence of a psychiatric disability, and did 
not identify himself as either unemployed or unemployable.  
The Board's September 1996 decision did not address the issue 
of entitlement to service connection for an anxiety disorder 
or entitlement to a TDIU.  Rather, that decision was limited 
to the question of whether new and material evidence had been 
submitted to warrant reopening the claim of entitlement to 
service connection for a right shoulder disability.

The claims file contains fee agreements between the veteran 
and his attorney.  The first is dated in January 1997 and 
reflects a limited appointment of representation before the 
United States Court of Appeals for Veterans Claims (Court) 
pertinent to the matter of entitlement to service connection 
for residuals of injury to the right brachial plexus, with 
claimed entitlement to a 100 percent rating.  The Court Order 
and Judgment, dated in 1998, as well as the underlying 
pleadings from both parties, include discussion relevant to 
the right shoulder and the materiality of the evidence of 
record, without note of an anxiety disorder or 
unemployability.  A second fee agreement is dated in February 
1999 and is similar to the January 1997 agreement.  A third, 
dated in March 2000, extends representation to a second 
attorney.  Finally, in correspondence dated in May 2001, the 
veteran indicated that the attorney in whose case the current 
appeal is brought is the veteran's sole representative before 
VA.

In July 2000, the RO received correspondence from the veteran 
identifying the existence of psychiatric disability claimed 
as secondary to his service-connected residuals of injury to 
the right brachial plexus.

In May 2001, the veteran's file was reviewed by a DRO at the 
RO who granted service connection for residuals of a right 
brachial plexus injury and assigned a 70 percent rating 
effective February 20, 1991, the date of receipt of the 
veteran's reopened claim for such benefit.  

In October 2001, a DRO reviewed the veteran's file and 
granted entitlement to service connection for anxiety as 
secondary to his service-connected right brachial plexus 
injury.  The DRO assigned a 30 percent evaluation, effective 
from July 11, 2000, the date of receipt of the veteran's 
claim of entitlement to service connection for anxiety.

In February 2002, a DRO reviewed the veteran's file and 
granted entitlement to TDIU, effective June 28, 2001.  

Analysis

The veteran's attorney argues that the veteran has 
continuously pursued entitlement to service connection for 
residuals of injury to the right brachial plexus since 
service discharge, and that the claims of entitlement to 
service connection for anxiety and entitlement to a TDIU 
should be considered part of and inextricably intertwined 
with the pursued claim of entitlement to service connection 
for residuals of injury to the right brachial plexus.  The 
attorney cites to the fact that the September 1996 Board 
decision was appealed, and that the veteran's stated intent 
at that time was to pursue a 100 percent rating for residuals 
of injury to the right brachial plexus.  The attorney also 
points out that he was retained as counsel in 1997 and has 
continued to serve as the veteran's attorney to date.

The Board first emphasizes that the precise issues now 
claimed as providing the basis for the payment of additional 
attorneys fees have never been addressed by the Board; 
rather, such benefits were awarded at the RO level in the 
course of DRO review.  In a precedent opinion, VA's General 
Counsel cited to pertinent legislative history relevant to an 
earlier Court decision, In the Matter of the Fee Agreement of 
Smith, 1 Vet. App. 492, 508-509 (1991), which highlighted the 
fact that Congress only envisioned paid attorney 
representation after the Board first entered a final decision 
on a claim; see also In re Fee Agreement of Carpenter, 
13 Vet. App. 382 (2000) (attorney could not charge fee on 
issue of TDIU where issue was decided within the VA 
nonadversarial system and not by final decision of the 
Board).  VA's General Counsel concluded that an attorney may 
not receive or solicit a fee in connection with 
representation of a claimant before VA on a benefits issue 
until after the Board first issues a final decision on that 
claim.  VAOPGCPREC 18-92, 57 Fed. Reg. 49,747 (1992); 
38 C.F.R. § 20.1100(b) (2002).  Based on such precedents, the 
provisions of 38 C.F.R. § 20.609 have not been met so as to 
establish eligibility for the payment of attorneys fees based 
on the grants of entitlement to service connection for 
anxiety and entitlement to a TDIU.

In In re Fee Agreement of Cox, 11 Vet. App. 158 (1998), and 
In re Mason, 13 Vet. App. 79 (1999) the Court found 
exceptions to the requirements under 38 C.F.R. § 20.609 in 
cases where the basis for fees is a claim or application for 
benefits underlying issues successfully appealed to the 
Court, even where such were not adjudicated by the Board.  In 
essence, in both cases the Court found that the issues of 
secondary service connection or entitlement to TDIU were 
reasonably raised by the record at the time of a final Board 
decision on a service connection matter.  

The veteran's attorney has argued that the issues in question 
were reasonably raised by the evidence of record, and that as 
such the grant of secondary service connection and the grant 
of entitlement to unemployability benefits should be 
considered as part of the grant of service connection for 
residuals of a right brachial plexus injury, making the 
attorney eligible for attorney fees.  The Board finds that 
such arguments are without merit based on the specific facts 
in this case.  

Unlike in Mason and Cox, the facts of this case do not show 
that the underlying issue pursued by the veteran for service 
connection for residuals of injury to the right brachial 
plexus may be interpreted as including and extending to the 
issues of entitlement to secondary service connection for an 
anxiety disorder and entitlement to a TDIU later awarded by 
the RO.  The veteran's statements, submitted in connection 
with the initial service connection claim, did not include an 
assertion of a related anxiety disorder or any intent to 
pursue benefits based on such symptomatology, and even though 
the veteran claimed entitlement to a 100 percent rating based 
on his right upper extremity symptomatology, the facts show 
that the veteran was gainfully employed until the year 2000.  
Consistent with the veteran's statements, the medical 
evidence of record pertained to orthopedic symptoms or nerve 
impairment, not to psychiatric impairment.  The Board here 
also notes that the Court did not recognize secondary service 
connection for an anxiety disorder or entitlement to a TDIU 
as underlying issues at the time of its review of the Board's 
September 1996 decision.  Similarly, neither party referenced 
such in the pleadings before the Court.  The veteran's 
anxiety disorder is a separately ratable disability not 
raised in statements or medical evidence considered by the 
Board in September 1996.  Also, not only did the veteran not 
meet the schedular criteria for TDIU in September 1996, but, 
again, the veteran was employed through the year 2000.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).  

Thus, there having been no Board denial of entitlement to 
secondary service connection for an anxiety disorder or 
entitlement to a TDIU, and because such issues were not 
reasonably raised or underlying any issue before the Board or 
on appeal to the Court, the veteran's attorney is not 
entitled to supplemental attorney fees from past-due benefits 
with respect to those claims.


(CONTINUED ON NEXT PAGE)


ORDER

The appeal for eligibility for supplemental attorney fees 
based on DRO decisions dated in October 2001 and February 
2002, which granted entitlement to service connection for 
anxiety as secondary to service-connected residuals of a 
right brachial plexus injury and entitlement to a TDIU, 
respectively, is denied.  



		
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


